Citation Nr: 0936957	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which granted the Veteran's 
claim for posttraumatic stress disorder (PTSD), temporarily 
evaluating the disorder as 100 percent disabling due to 
hospitalization, effective February 11, 2006 through March 
31, 2006; and as 30 percent disabling, effective April 1, 
2006.  The Veteran filed a timely Notice of Disagreement 
(NOD) in June 2007, specifically disagreeing with the 
assignment of a 30 percent rating for PTSD effective April 1, 
2006.  Subsequently, in August 2007, the RO provided a 
Statement of the Case (SOC).  In October 2007, the Veteran 
filed a timely substantive appeal to the Board.   In June 
2008 and July 2008, respectively, the RO provided 
Supplemental Statements of the Case (SSOCs).  

In May 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.

In reviewing the claims file, the Board finds that the record 
raises a claim for service connection for alcohol addiction, 
secondary to the Veteran's service-connected PTSD.  The Board 
hereby refers this matter to the RO for further development.  

In an August 2008 rating decision, the RO denied the 
Veteran's claim for service connection for erectile 
dysfunction, secondary to service-connected PTSD.  The record 
does not indicate that the Veteran filed a notice of 
disagreement regarding this determination.  As such, it is 
not in appellate status and is not currently before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).



FINDINGS OF FACT

1.  Throughout the rating period at issue, the Veteran's 
service-connected PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as sleep impairment, 
nightmares, severely impaired social relationships and 
employment relationships, loss of short-term memory, panic 
attacks, disturbances of mood, anxiety, and depression

2.  The Veteran's PTSD has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, to include work, family relations, judgment, thinking, 
or mood; there is no indication of illogical, obscure or 
irrelevant speech, near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for a staged rating of 50 percent for PTSD, but 
no more than 50 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that March 2006 VCAA letters substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In a 
March 2006 notice, the appellant was informed about the 
information and evidence not of record that was necessary to 
substantiate his claim; the information and evidence that the 
VA would seek to provide; and the information and the 
evidence the appellant was expected to provide.  In a 
separate March 2006 notice letter, the RO informed the 
Veteran of the information required by Dingess. 

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to a greater degree of 
specificity with respect notice of the criteria necessary for 
an increased rating.  However, aside from the fact that this 
decision has been overruled in large part by a recent Supreme 
Court decision (Vazquez-Flores v. Shinseki,--- F.3d ----, 
2009 WL 2835434 (2009)), since the claim on appeal is a 
downstream issue from that of service connection, Vasquez 
notice is not required. See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the May 
2008 letter, providing the information required by Vazquez, 
the RO re-adjudicated the appellant's claim, as demonstrated 
by the June 2008 Supplemental Statement of the Case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the respective SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a 
re-adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist him Veteran with his claims.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  In July 2007, the RO afforded the Veteran a 
VA PTSD examination, which was thorough in nature.  This 
evaluation revealed findings that are adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide a medical examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
II.  Increased Rating.  

a.  Factual Background.  The Veteran essentially contends 
that his service-connected PTSD warrants a higher rating as 
it is productive of greater functional impairment than the 30 
percent rating assigned.  The relevant evidence consists of 
VA treatment records and statements from the Veteran.  All 
treatment providers specifically named in this decision will 
be referred to by their initials to protect privacy.  

VA treatment records indicate that the Veteran voluntarily 
remained in a hospital for 21 days of PTSD treatment, 
beginning on February 21, 2006 and continuing through March 
15, 2006.  His PTSD was initially rated 100 percent pursuant 
to 38 C.F.R. §§ 4.29 and 4.30 (a temporary total rating based 
upon hospitalization and convalescence), from February 11, 
2006 through March 31, 2006; and as 30 percent thereafter.

In a March 2006 VA treatment record, specifically a discharge 
report, the examiner noted that the Veteran had symptoms of 
sleep disturbance with nightmares, flashbacks and recurrent 
memories, isolation, anger and irritability, verbal 
outbursts, hypervigilance (but not paranoia), chronic 
depression, chronic anxiety, and exaggerated startle 
response.  The Veteran denied suicidal ideation within the 
past two months or any attempts at any time.  Throughout 
treatment, the examiner attempted to assist the Veteran with 
his tendency to become defensive and angry when he viewed 
another's comments as negative.  The diagnoses were: (Axis I) 
PTSD, alcohol dependence, dysthymia; (Axis III) coronary 
artery disease, hypertension, hyperlipidemia; (Axis IV) 
recent retirement and marital discord.  The GAF score was 39.  
(As noted above, the Veteran's PTSD necessitated 
hospitalization and the Veteran was in receipt of a temporary 
total (100 percent) rating during this time.

In a May 2006 letter, M.M., L.C.S.W., stated that she had 
been providing treatment to the Veteran since March 2004 for 
depression, PTSD, and alcohol dependence.  She stated that 
the Veteran's traumatic experiences in Vietnam contributed 
greately to his depression and inability to maintain 
sobriety.  His battles with depression and inability to 
maintain sobriety led to his admission to the VAMC for 
alcohol rehabilitation and two cycles of the PTSD residential 
program.

In an additional May 2006 letter, the Veteran's wife stated 
that, after Vietnam, the Veteran put himself through college 
and began a career as a teacher.  However, he would often 
experience nightmares about service, causing him to awaken 
due to anxiety and making it impossible for him to return to 
sleep.  In recent years, he became friends with other Vietnam 
Veterans.  By speaking with them about the war, he became 
more conscious of repressed memories about his in-service 
activities.  Feeling burdened by his memories, the Veteran 
began to drink every day.  She stated that he began directing 
his anger and frustration inward, causing him to be 
overwhelmed by the demands of work and managing his 
household.  As a result, he retired from his full-time 
teaching job at 55 and, a few months later, left a part-time 
teaching position at a community college.  After several 
interventions by his family and friends, the Veteran entered 
a substance abuse treatment program at the VAMC and, on the 
counselor's recommendation, underwent two cycles of the 
residential PTSD program.  She indicated that the Veteran was 
actively participating in guided discussion groups regarding 
his PTSD.  As the Veteran focused his energies on coping, 
healing and caring for himself, his wife indicated that he 
was unable to work.  

In an August 2006 VA treatment record, the Veteran stated 
that he became a heavy alcohol abuser after his return from 
Vietnam.  He finally sought help two years prior to the 
interview, when he noted periods of irritability, flashbacks, 
and frequent nightmares.  He stated that he worked for 20 
years as a teacher in New York and had to retire so as not to 
lose his retirement pension.  He stated that he used to drink 
when he was alone.  The previous year, when his wife was 
away, he drank until he blacked out.  At that time, a friend 
found him and took him to the hospital.  He indicated that he 
was attending daily Alcoholics Anonymous (AA) meetings.  He 
also volunteered with the National Park Service, doing boat 
trips twice per week.  He indicated that his family supported 
him and reported that he did not want to lose his wife due to 
his drinking.  

Upon examination, his appearance was noted to be neat; his 
behavior was appropriate and cooperative; he maintained eye 
contact; his speech was of normal rate/volume/prosody; he did 
not display any evidence of a thought disorder; he denied 
suicidal/homicidal ideation; he denied any delusions, 
paranoia, hallucinations or perceptual disturbances.  His 
mood was euthymic; his affect was appropriate, displaying a 
full range; cognitive function was alert, verbal, oriented 
and, otherwise, grossly intact; and his insight and judgment 
were good.  The diagnosis was PTSD, alcohol dependence, and 
rule out substance induced mood disorder.  The examiner 
indicated that the Veteran was taking three psychiatric 
medications, including one specifically for 
depression/anxiety and one for depression/mood/sleep.  

In a September 2006 VA treatment record, the Veteran 
reportedly indicated that he was attending three AA meetings 
per week, one VA PTSD group weekly, and weekly therapy 
sessions.  During the meeting, he discussed feeling guilty 
for handing Viet Cong female prisoners over to interrogation 
officers during service, knowing that they later experienced 
torture.  He expressed disappointment for his losses in life 
and felt that this had a great impact on his drinking 
behavior.  He felt optimistic about sobriety, though noted 
fears regarding relapsing.  He reported no side effects due 
to medication.  

Upon examination, the Veteran's appearance was noted to be 
neat; his behavior was appropriate and cooperative; he 
maintained eye contact; his speech was of normal 
rate/volume/prosody; he did not display any evidence of a 
thought disorder; he denied suicidal/homicidal ideation; he 
denied any delusions or paranoia, hallucinations or 
perceptual disturbances.  His mood was good; his affect was 
appropriate, displaying a full range; and his cognitive 
function was alert, verbal, oriented and, otherwise, grossly 
intact.  His insight and judgment were good.  The diagnoses 
were PTSD, alcohol dependence, rule out substance induced 
mood disorder, and rule out major depression.  The examiner 
indicated that the Veteran was taking the same psychiatric 
medications. 

In an additional September 2006 VA treatment record, the 
examiner found similar results upon examination.  The 
diagnoses were (Axis I): chronic PTSD, alcohol dependence, 
major depression, dysthymia, substance-induced mood disorder; 
(Axis IV) chronic mental illness, retirement and marital 
discord.  The GAF score was 55.

In an October 2006 VA treatment record, the Veteran stated 
that his relationship with his wife had improved, but there 
was a "trust issue" that he hoped would improve with time.  
He spoke of disappointment with the government and how it did 
not treat Vietnam Veterans fairly.  He found dealing with his 
feelings of frustration to be difficult.  He indicated that 
speaking of his feelings about Vietnam was the only way in 
which he could feel better about the situation.  Upon mental 
examination, the Veteran indicated that he felt extremely 
nervous around people.  When asked about his mood, he replied 
"I feel stable."  

In an additional October 2006 VA treatment record, the 
Veteran stated that he felt stable as long as he took his 
medication.  He reported nightmares once or twice a week, 
flashbacks from his time in Vietnam, and increased anxiety in 
public places.  He discussed feelings of anger he felt 
regarding the way the country treated Veterans returning from 
Vietnam.  He stated that he was using relaxation techniques 
in order to avoid conflict of getting irritable or angry.  
When asked about his mood, the Veteran stated "I feel 
disappointed today."  

Additional VA treatment records dated through March 2007 
indicate that the Veteran's observable behavioral symptoms 
were mostly normal.  Of interest, in a January 2007 VA 
treatment record, the Veteran reportedly told the examiner 
that he was interested in returning to work as a part-time 
teacher.  Subsequent records indicate that the Veteran 
applied for the position.  In a February 2007 VA treatment 
record, the Veteran stated that he wished to have the option 
of taking the job if he were offered it, but did not want to 
lose his independence.  In a March 2007 VA treatment record, 
the Veteran reported that the school offered him the job, 
after reviewing 150 applications, but he decided not to take 
it because of the "teaching values" of the school.  In this 
report, the Veteran indicated that his way of thinking 
regarding making a decision about the job had improved.  

In an additional March 2007 VA treatment record, the Veteran 
stated that he had an argument with his wife the previous 
night because she found his behavior to be controlling.  When 
asked about his mood, he indicated that he was "angry."  
His affect was irritated.  The GAF score was 55.  

In a July 2007 VA PTSD examination report, the Veteran 
reported having a flashback to Vietnam while driving.  He 
stated that, while on the interstate, a stone hit his 
windshield.  The Veteran instinctively thought it was a 
bullet and ducked behind the wheel, nearly causing major 
traffic accidents.  The Veteran had not worked since 2005, 
but volunteered four to 16 hours for the National Parks 
Service.  He reported attending a weekly guided group PTSD 
therapy session and daily AA meetings.  He was still taking 
three psychiatric medications.  He reported a need for 
excessive structure.  He indicated having flashbacks due to 
the sound of helicopters, jets, fireworks, loud noises, etc.  
He reported nightmares during which he sweated profusely.  He 
said that often yelled and screamed.  He also reported 
experiencing paranoia in large groups.  He stated that he was 
moody, indecisive, and forgetful.  He also indicated a 
tendency to isolate himself, feelings of depression, and 
experiencing a fear of people being behind him, especially at 
night.

Upon examination, his appearance was noted to be neat; his 
behavior was appropriate and cooperative; he was not 
withdrawn or agitated; he denied any hallucinations; he was 
oriented times four and there was no evidence of altered 
level of consciousness.  The Veteran could recall all the 
presidents in reverse order through John F. Kennedy, with the 
exception of Jimmy Carter.  His concentration was unimpaired, 
and his abstract thinking was intact.  He was able to 
interpret three out of three proverbs.  The Veteran stated 
that he constantly obsessed over the number 24.  He also 
indicated that, whatever action he performed with one hand or 
foot, he felt compelled to perform the same action with the 
opposite hand or foot.  He stated that his mood could change 
quickly from very good to very bad.  His affect was euthymic.   
He denied suicidal/homicidal ideation.  There was no evidence 
of any impaired capacity to care for himself.  He reported 
that he last drank in October 2005.  He slept about six hours 
per night due to medication.  He described his energy level 
as "good overall."  He stated that he worked out at the gym 
three times per week, swam six to eight miles per week, and 
enjoyed canoeing and skiing.  He reported having a decreased 
libido with erectile dysfunction.  He said he was irritable, 
but denied tearfulness or symptoms of mania.  On the average, 
he experienced a panic attack once per week, lasting one to 
three hours, even with medications.  The attacks would be 
accompanied by symptoms of sweating, hyperventilation, a 
sense of dread, a fear of dying, trembling, a fear of losing 
control, palpitations, and chest pain.  The attacks would be 
triggered by crowds or being alone.  He had no problems with 
housework, driving, shopping, or cooking.  The only relative 
with whom he had a good relationship was his wife.  He 
estimated having ten close friends, including people with 
whom he served during service.  He was casually acquainted 
with neighbors and had no problems with authority figures.  
His concentration was unimpaired at the time of the 
interview.  

In his summary, the examiner noted that the Veteran 
experienced nightmares and flashbacks due to traumatic 
stressors, resulting in avoidance of occurrences that 
reminded him of said stressors.  The Veteran experienced 
numbing of general responsiveness taking the form of feelings 
of detachment from others and having a sense of a 
foreshortened future.  Persistent symptoms of increased 
arousal took the form of difficulty with sleep, irritability, 
hypervigilance, exaggerated startle response and 
physiological reactivity to events or situations symbolizing 
or resembling aspects of the trauma.  The diagnoses were, in 
part,: (Axis I): chronic PTSD; obsessive compulsive disorder, 
secondary to PTSD; panic disorder with agoraphobia, secondary 
to PTSD; alcohol dependence in sustained, full remission; 
(Axis IV) physical illnesses, interpersonal and unemployment.  
The severity of the Axis IV stressors was noted to be severe.  
The GAF score was 60.  The examiner noted that, while it 
would be impossible to delineate definitively the specific 
contributions of the symptoms of the Veteran's other mental 
disorders, he expected that they would clearly exacerbate the 
Veteran's PTSD.  The PTSD disorder would have a moderate 
impact on the Veteran's ability to obtain and maintain 
employment and cause significant interference with social 
functioning.  The Veteran's alcohol abuse was secondary to or 
possibly caused by the Veteran's PTSD.  

In an October 2007 VA treatment record, the Veteran indicated 
that he had occasional chest pains that cascaded down his arm 
as tingling numbness.  The examiner noted that the 
palpitations were found to not be cardiac in origin since the 
Veteran's myocardial infarction, but were related to stress 
and panic.  He stated that the palpitations started when he 
was in rehab and now occurred about once per month.  He 
feared that he would die in his sleep.  He stated that he was 
working on being assertive with his wife, but was falling 
back into being passively submissive and resentful.  He 
reported having major problems with his concentration and 
memory and indicated feeling as if he were "in a funk" for 
several days.  The Veteran admitted to being easily startled 
at loud noises and intrusive thoughts and memories while 
watching the news.  He denied recent panic attacks, but had 
anticipatory anxiety and compulsivity about punctuality.  He 
also reported difficulties in traffic, waiting in lines, 
intolerance, and avoidance of crowds.  The Veteran's mood was 
reported to be mildly anxious and depressed.  The diagnoses 
were, in part: (Axis I): chronic PTSD with residual 
hyperarousal and avoidance; major depression in remission; 
history of panic disorder; history of alcohol dependence in 
remission; rule out obsessive compulsive disorder; (Axis II) 
obsessive compulsive passive dependent traits;  (Axis IV) 
enduring effects of combat exposure; recent war triggers; 
conflict in marriage; and early retirement.  The GAF score 
was 50.  

In an additional October 2007 VA treatment record, the 
Veteran continued to endorse symptoms such as hyperarousal, 
irritability, intrusive thoughts, and nightmares about 
service.  He said that his main symptom was irritability and 
he displayed it in his relationship with his wife and when he 
drove.  He stated that he did not have patience and would 
lose his temper easily.  The Veteran stated that, prior to 
treatment with medication, he had trouble sleeping, 
significant irritability, difficulty concentrating, watchful 
behavior, and was easily startled.  He reported always being 
aware of his surroundings and constantly fighting with his 
wife.  Prior to his hospitalization the previous year, he 
recalled feeling depressed, with loss of interest, poor self-
esteem, loss of concentration, and feelings of helplessness 
and hopelessness.  The diagnoses were, in part: (Axis I): 
chronic PTSD; substance-induced mood disorder; (Axis IV) 
chronic mental illness; conflict in marriage; and retirement.  
The GAF score was 42.  

Subsequent VA treatment records, dated through June 2008, 
indicate further psychiatric treatment for PTSD and related 
disorders.  In most of these records, the Veteran's 
observable behavioral symptoms (i.e. affect, mood, etc.) are 
considered to be normal.  Of interest, in an October 2007 
record, the Veteran reported confronting a driver on the road 
after this person gave an elderly woman "a hard time" for 
driving on the wrong side of a street.  He stated that he 
engaged in an argument with the driver and threatened him.  
The GAF score was 42.  

Also of interest, in a November 2007 VA treatment record, the 
Veteran indicated that he visited the Vietnam Veterans 
Memorial for the first time three weeks prior to the therapy 
session.  He stated that he had feared making such a visit 
"all his life," but he found it to be a positive 
experience.  He also said that he had managed to avoid 
relapsing into drinking despite triggers and temptations.  He 
stated that he had a nightmare regarding a time in Vietnam 
during which he chose to take a different path around a lake 
than his friend and senior, who subsequently ended up in an 
ambush firefight.  He stated that attributed his indecision 
difficulties to that incident.  The examiner noted that 
despite strict compliance with his medication, the Veteran 
still had residual anxieties and moments of 
"reexperiencing."  The diagnosis, in part, was PTSD with 
residual hyperarousal and avoidance.  The GAF score was 42.  

In a January 2008 VA treatment record, the Veteran stated 
that, during a solo ski trip, he became uncomfortable and 
almost paranoid due to the large crowds on the slopes.  In 
addition, while on the trip, he developed gout, leading to 
conflict with his wife who suspected that he had resumed 
drinking.  The GAF score was 42.

In an April 2008 VA treatment record, the Veteran reported 
that he had relapsed, drinking half of a 40-ounce beer a 
couple of days before Easter.  The examiner discussed the 
reasons for the relapse, including the anniversary of his 
father's death.  However, the examiner emphasized his 
tendency to shy away from confrontation with his wife, 
bottling up his emotions, leading to feelings of depression.  
The examiner believed that his relapse was a passive-
aggressive defensive mechanism, brought on by his inability 
to express frustration and anger.  The GAF score was 42.  

In a July 2008 letter, the Veteran's primary VA therapist 
stated that the Veteran's PTSD disorder was characterized by 
intrusive thoughts, nightmares, and flashbacks of traumatic 
events, avoidance of reminders of trauma, hypervigilance, and 
sleep disturbance.  She indicated that all of these symptoms 
led to considerable social, occupational and interpersonal 
dysfunction.  The therapist noted that the Veteran spent most 
of his life working two different jobs, from 5:30 a.m. until 
11:30 p.m. so that he could avoid thinking about his 
traumatic experiences in service.  The Veteran's wife told 
the examiner that, over the 24 years of their marriage, she 
had observed him going through disturbances of mood, 
hypervigilance, irritability, and nightmares.  She stated 
that these disorders caused him difficulty in maintaining 
social and work relationships, leading to his choice to take 
an early retirement due to an inability to keep up with all 
the changes at his workplace.  The therapist noted that the 
Veteran could not understand complex instructions at the 
workplace and recently noted experiencing long-term memory 
problems and an inability to complete certain activities of 
daily living.  The examiner indicated that the Veteran was 
unable to maintain a large group of friends as he did not 
tolerate social situations well.  His hobbies consisted of 
activities away from crowds and loud noises.  Prior to 
treatment, he used alcohol as a form of self-medication to 
dampen feelings of pain, survivor guilt, intrusive and 
recurrent memories of service.  The examiner stated that the 
Veteran's outward appearance did not correlate with his inner 
state of mind and that he battled daily with symptoms of 
PTSD.  

In a July 2008 statement, the Veteran indicated that, 
although his records indicated that his appearance and 
memories apparently were normal, he still struggled with a 
great impairment of function due to PTSD.  He noted that he 
had a medical regime and other supports he created for 
himself in order to manage his symptoms in familiar non-
anxiety producing situations.  He indicated that this did not 
mean that the symptoms did not exist nor that they did not 
cause him a great deal of distress.  He also reported 
problems with his memory and attention which might not have 
been evidence during his brief therapy meetings.

At a May 2009 Travel Board hearing, the Veteran testified 
that he volunteered as a ranger with the National Park 
Service, taking canoe trips out into the salt marshes for 
summer visitors.  He reported that the activity took him away 
from large crowds where he could find a sense of comfort.  
(Hearing Transcript, page 4).  He stated that this was not 
employment and he only performed this activity once per week.  
(Hearing Transcript, page 5).  The Veteran further testified 
that he traveled 150 miles every week for PTSD group therapy 
sessions at the VAMC.  He also noted that he had personal 
therapy sessions at the VAMC every three weeks.  In addition, 
he met with a group of Veterans for a PTSD group every 
Thursday.  He indicated that he had been attending all the 
aforementioned sessions and group meetings for the past three 
years.  (Hearing Transcript, page 5).  The Veteran stated 
that his short-term memory was almost non-existent, limited 
to 20 minutes.  As an example, he recalled that he was 
expected to pick up a lady at a meeting he attended that 
morning and he completely forgot to do it.  (Hearing 
Transcript, page 7).  He testified that he did not like to be 
in close contact with people, having anyone behind him, or 
being in large crowds.  He also reported hypervigilance.  
(Hearing Transcript, page 8).  He stated that he avoided all 
large social gatherings, such as weddings.  (Hearing 
Transcript, page 9).  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

Regarding the issue of an increased rating for the service-
connected PTSD, the Board notes that the Veteran has 
challenged the staged disability rating, effective April 1, 
2006, by seeking appellate review.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

It is also pertinent to point out that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the Veteran's PTSD meets 
the criteria for a staged rating of 50 percent, but no 
greater than 50 percent, from April 1, 2006.

A 50 percent evaluation is warranted if evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In the present case, the evidence indicates that the 
Veteran's PTSD has resulted in moderate to severe impairment 
in his ability to maintain both social and work 
relationships.  The evidence shows that the Veteran retired 
early from his position as a schoolteacher and now only 
participates in volunteer activities where he can be away 
from crowds.  The claims file also shows that the Veteran 
only participates in personal activities involving small 
groups or other Veterans.  The Veteran's  statements and the 
examiners' reports have indicated that the Veteran's disorder 
is productive of disturbances of motivation and mood, to 
include anger, indecisiveness, and irritability.  Although 
the treatment records do not include any notation regarding 
an inability to follow complex commands, the VA examiner's 
July 2008 letter states that the Veteran had difficulty 
following some commands, and was experiencing short and long-
term loss of memory, resulting in difficulties with 
activities of daily living.  At the May 2009 hearing, the 
Veteran offered credible evidence of his memory problems and 
their affect on his daily life.  In an undated private 
medical examination submitted to the RO in January 2006, the 
Veteran reported experiencing constant hypervigilance and 
extreme irritability that greatly affected his job 
performance.  The Veteran's GAF scores, ranging from 42 to 60 
(a score of 39 was reported during the period that was rated 
100 percent), demonstrate a severe to moderate impact on his 
ability to function.  While there is some indication of panic 
attacks and disturbances of motivation and mood, the 
preponderance of the evidence is against many of the 
illustrative criteria for a 50 percent rating, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; or impaired abstract 
thinking.  However, considering the Veteran's statements, the 
VA examiner's records and the consistently low GAF scores, 
the Board finds that evidence overall supports a finding of 
occupational and social impairment with reduced reliability 
and productivity.  Thus, the evidence sufficient to allow for 
a staged 50 percent rating since April 1, 2006.  38 C.F.R. § 
4.130. 

The Board parenthetically notes that the Veteran also a 
history of alcohol dependence.  While it is apparent from the 
record that this disorder has been in remission during the 
pendency of the appeal, throughout the file, VA examiners 
have attributed the Veteran's alcohol dependence to his 
service-connected PTSD.  The Board has raised a claim for 
secondary service connection for alcohol dependence; this 
matter is addressed in the introduction above.

With respect to the question of whether an even higher rating 
for PTSD is warranted, a 70 percent evaluation is warranted 
where the evidence shows occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The Board finds that the evidence does not meet the criteria 
to support a next higher rating of 70 percent for the 
Veteran's PTSD.  Again, the Board notes that the Veteran's 
treatment records include many GAF scores ranging from 42 to 
50, indicating severe dysfunction.  However, GAF scores are 
not the sole consideration in assigning a disability rating.  
Having reviewed the evidence of records, the Board notes that 
the Veteran's PTSD, since April 1, 2006, has not been 
productive of most of criteria for a 70 percent rating, to 
include suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The Veteran reported during one session that he 
experienced obsessional rituals (i.e. needing to perform 
activities with each hand; an obsessive focus on the number 
"24"), but that the evidence does not indicate that these 
rituals interfered with routine activities, as noted in the 
criteria for a 70 percent rating.  The Veteran's current 
symptomatology, when reviewed in relation to the record as a 
whole, does not demonstrate a disability picture that more 
nearly approximates the criteria for a 70 percent rating.

In conclusion, the evidence supports a 50 percent disability 
evaluation throughout the rating period on appeal.  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim for 
such a rating, the benefit of the doubt rule is not 
applicable to this aspect of the claim.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular rating.  The VA may consider an extraschedular 
rating in cases that are exceptional, such that the standards 
of the rating schedule appear to be inadequate to evaluate a 
disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in which 
there is an exceptional or unusual disability picture, with 
such related factors as marked interference with employment, 
or frequent periods of hospitalization, that make it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

The Board notes that the rating assigned for the Veteran's 
PTSD disorder was based, as far as practicable, upon the 
average impairment of earning capacity resulting from such a 
disorder in a civil occupation.  See 38 C.F.R. § 3.321(a); 
accord 38 U.S.C.A. § 1155.  The record indicates that the 
Veteran has not been hospitalized after April 1, 2006 for his 
PTSD.  The record also indicates that the Veteran is retired.  
Although the Veteran and his wife indicate that he 
experienced difficulty with work due to his disorder, to 
include having problems in understanding complex commands, 
the Board notes that such impairment is contemplated by a 50 
percent rating.  The evidence also indicates that the Veteran 
applied for another position, but chose not to accept a 
resulting job offer due to concerns other than his PTSD.  As 
such, the Board finds that the Veteran has not experienced 
marked experience with employment outside of that 
contemplated in the 50 percent rating.  As such, the Board 
finds that the manifestations and effects of the Veteran's 
PTSD do not necessitate referral to designated VA officials 
for consideration of an extraschedular rating.


ORDER

Entitlement to a staged rating of 50 percent, but no greater 
than 50 percent for PTSD, is granted, effective April 1, 
2006.    



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


